Citation Nr: 1308821	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-43 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee, also claimed as shin splints.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee, also claimed as shin splints.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision confirmed and continued ratings of 10 percent disability evaluation for service-connected osteoarthritis of the right and left knees.

By way of background, a December 2008 rating action granted service connection for osteoarthritis of the right and left knees, assigning a 10 percent disability evaluation for each.  Within one year of this determination, the Veteran did not file a notice of disagreement (NOD) with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the December 2008 rating action became final.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Additional evidence contained therein is considered part of the constructive record and under VA's current guidelines the Board is obligated to consider such evidence.  Additional evidence was associated with the Veteran's claims file in January 2012 without a waiver of AOJ consideration; however, a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2012) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  In this regard, the additional evidence is comprised of VA treatment records dated October 2010 to October 2011 that is silent with respect to the knees.  Therefore, the evidence in the electronic file has no bearing on the issues of increased rating for osteoarthritis of the right and left knees.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's osteoarthritis of the right knee has been manifested by painful motion with flexion limited to no less than 62 degrees, including on repetition, and extension limited to 0 degrees, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's osteoarthritis of the left knee has been manifested by painful motion with flexion limited to no less than 61 degrees, including on repetition, and extension limited to 0 degrees, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

3.  For the entire appeal period, the Veteran's right knee disability is productive of slight right knee instability; the preponderance of the evidence is against a finding of moderate right knee instability.

4.  For the entire appeal period, the Veteran's left knee disability is productive of slight left knee instability; the preponderance of the evidence is against a finding of moderate left knee instability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

2.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent for limitation of flexion of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

3.  The criteria for the assignment of a separate 10 percent rating for other impairment of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for the assignment of a separate 10 percent rating for other impairment of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that VA has satisfied its duty to notify.  Specifically, an April 2010 letter provided notice, before the initial unfavorable decision in May 2010, regarding what information and evidence was needed to substantiate his claims for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was provided with a VA examination of both knees in April 2010.  He has not alleged that such is legally inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected osteoarthritis of the right and left knees, as it includes an interview with the Veteran, review of the claims file, and full physical examination.

The Veteran has not alleged, nor does the record show, that his service-connected osteoarthritis of the right and left knees has worsened in severity since the most recent examination in 2010.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

A.  Background

The Veteran is service-connected for osteoarthritis of the right knee and osteoarthritis of the left knee, each rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260.  He contends that his disabilities are more severe than the currently assigned ratings and that he is entitled to higher ratings.  

At the April 2010 VA examination the Veteran reported current complaints of weakness, stiffness, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, and pain.  The examiner reported that the Veteran denied swelling, heat, drainage, effusion, dislocation, or subluxation.  The Veteran reported flare-ups once per week, precipitated by physical activity and lasting 24 hours.  The flare-ups are characterized by pain described at a 9 out of 10 that is alleviated by rest and ibuprofen.  He reported no difficulty standing or walking.  He was not currently being treated for his condition.  He denied any hospitalizations or surgery for the condition, and had not been incapacitated by the condition in the last 12 months.  He reported an overall functional impairment was an inability to do daily activities.  For ambulation he required a brace on each leg for support, as needed.  

Physical examination showed a limp but normal gait.  Both knees had weakness, tenderness, guarding of movement, and locking pain.  Neither knee had signs of crepitus, genu recurvatum, ankylosis, edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, nor subluxation.  
Range of motion (ROM) testing of the right knee showed flexion was limited to 65 degrees with pain at 65 degrees and additional limitation to 62 degrees on repetition.  Range of motion testing of the left knee showed flexion was limited to 63 degrees with pain at 63 degrees and additional limitation to 61 degrees on repetition.  Both knees had normal extension at 0 degrees.  In both knees the joint function was additionally limited by pain, fatigue, weakness after repetitive use and pain had the major functional impact.  There was no additional limitation with repetitive motion due to incoordination or lack of endurance.  Stability tests of the medial/lateral ligament, anterior/posterior cruciate ligament, and medical/lateral meniscus were all within normal limits for both knees.  The examiner diagnosed active osteoarthritis of the right and left knees, based on decreased ROM and history.  He concluded that there was moderate effect on both the Veteran's usual occupation and daily activities.

The claims file includes relevant VA treatment records dated during the appeal period.  Such records show that in April 2009 and March 2010 he had an active prescription for 800mg of ibuprofen for knee pain as needed, every six hours.  In May 2010 he was seen for complaint of chronic bilateral knee pain worsening over the last two months without recent injury.  The Veteran reported a history of chondromalacia and requested a work note.  The physician observed popping, crepitance, and pain with motion but no edema or ligamentous laxity.  She took him off work for three days, prescribed decadron and naprosyn, and continued tramadol.  X-rays taken the same day showed mild medial compartment joint space narrowing and patellofemoral narrowing in both knees that may reflect arthritic change.  The left knee x-ray also showed sharpening of the tibial spines and patella spur.  As a result, the Veteran was scheduled for an orthopedic consult.  There is no indication in the record of whether such a consult took place.

In June 2010 the Veteran stated in his NOD that his knees have worsened over time since service.  He stated that he went from being able to walk to barely being able to walk.  In his substantive appeal dated October 2010, he stated that his knees are in constant pain.  After a day's work and/or physical activity, there was redness, soreness, and severe giving way.  He stated that while he did not wear his knee braces to his VA examination, he told the examiner that the braces were regularly necessary to complete a day's work.  He feared that he could not continue his job status with these problems.

B.  Limitation of motion of the right and left knees

Following a review of the relevant evidence of record, including the Veteran's lay statements, VA treatment records, and the 2010 VA examination report, the Board concludes that the neither the Veteran's right knee disability nor left knee disability warrants a rating in excess of 10 percent for limitation of motion.

A review of the evidence shows that, during the course of the appeal, the Veteran's right and left knee disabilities have been productive of pain and moderate occupational impairment.  The Board reiterates, however, this manifestation of the Veteran's service-connected right and left knee disabilities is evaluated based on limitation of flexion due to pain.

There is one measurement of the Veteran's flexion during the appeal period.  The 2010 VA examination showed the right knee was limited to 65 degrees, and 63 degrees on repetition, while the left knee was limited to 63 degrees, and 61 degrees on repetition.

Although those limitations of flexion are not of a level compensable under Diagnostic Code 5260, which requires that flexion be limited to 45 degrees, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Lichtenfels, as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004), the criteria for the Veteran's current 10 percent ratings have been shown.

In cases where functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria, VA must consider granting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Veteran showed functional limitation on repetitive motion due to pain, weakness, and fatigue.  The examiner reported no incoordination or lack of endurance.  The Veteran has made subjective complaints of weakness, lack of endurance, fatigability, and pain.  The VA examiner stated that he reported no difficulty standing or walking, but in his NOD he stated that he was barely able to walk.  In his substantive appeal he expressed doubt in his ability to continue at his job due to his knees.  The examiner found moderate effect on the Veteran's usual occupation and usual daily activities, with a major functional impact from pain.  

Taking all of the above into consideration, the overall functional impairment due to these factors is moderate and predominantly due to painful motion.  As these factors are not contemplated in the relevant rating criteria, it is appropriate for the Board to consider a higher rating.  However, because no more than slightly limited knee flexion has been exhibited throughout this appeal, even considering that the Veteran had significant functional loss due to pain, the preponderance of the evidence demonstrates that the criteria for a 20 percent rating have not been met.  In reaching this latter determination, the Board acknowledges that the Veteran treats his right and left knee disabilities with braces.  That said, given the objective findings, there simply is no showing of disabling pain to such an extent as to indicate disability comparable to limitation of motion of the legs to 30 degrees on flexion.  The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion due to pain in either leg.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board has considered whether it may be appropriate to rate the Veteran's osteoarthritis of the right and left knees under other DCs.  DCs 5256, 5258 and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  All evidence shows that the Veteran suffers none of these symptoms and the 2010 examiner specifically stated the Veteran was negative for ankylosis.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  All of the medical evidence shows no such impairment and the 2010 examiner specifically stated the Veteran was negative for genu recurvatum.  Therefore, a higher rating is not available under these DCs.

As noted above, pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; and for extension limited to 45 degrees, 50 percent.  However, the evidence shows normal extension of 0 degrees in both legs.  Therefore, a higher rating is not available under this DC.

C.  Other impairment of the right and left knee

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight "other impairment" of the knee, including residual subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent rating requires moderate "other impairment", and a 30 percent evaluation requires severe "other impairment."  

After a careful review of the lay and medical evidence, the Board concludes that the evidence most closely approximates a finding that the Veteran's right and left knee symptomatology, overall, results in slight right knee instability and slight left knee instability and that separate 10 percent evaluations for other impairments of the right and left knees are thus warranted.

In reaching this determination, the Board points out that not only does the evidence show that the Veteran has to wear braces on both legs for everyday knee support on the job, but the record shows consistent reports of his knees giving way.  After a day's work and/or physical activity, the giving way becomes severe.  The Veteran also reports redness, stiffness, and locking.  VA treatment records show observed popping and crepitus in May 2010, and diagnoses of chondromalacia.  

The Board further finds, however, that the preponderance of the evidence is against a determination that the Veteran's bilateral knee symptomatology more nearly approximates moderate right knee or left knee instability.  In this regard, the Board notes that none of the physicians of record noted instability or subluxation in either knee, all stability testing was normal, and the Veteran has not complained of falls.  As such, the Board finds that entitlement to a separate evaluation in excess of 20 percent for this discrete manifestation of the Veteran's right knee disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Other considerations

Due consideration has been given to Francisco, supra.  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's osteoarthritis of the right and left knees are characterized by flexion limited to no less than 63 degrees on the right, and 61 degrees on the left, including on repetition; extension limited to 0 degrees; and slight "other impairment" without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effect of painful motion is contemplated in his current 10 percent evaluations under DeLuca.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee symptomatology is consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's osteoarthritis of the right and left knees, the question of entitlement to a TDIU is not raised.


ORDER

A rating in excess of 10 percent for limitation of flexion of the right knee is denied.

A rating in excess of 10 percent for limitation of flexion of the left knee is denied.

A separate 10 percent rating for right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


